         Case 1:20-cv-02987-APM Document 17 Filed 09/09/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 THE REPUBLIC OF ARTSAKH,
 on behalf of its civilian population
 (28 Azatamartikneri Ave., Stepanakert,
 Artsakh);

 NVER LALAYAN,
 as survivor and next-of-kin of Arkady
 Lalayan, (Alek Manukyan Street, Yerevan,
 Armenia);

 SERGEY KOSTANDYAN,
 (12 Bryusov St., Stepanakert, Artsakh);

 and

 ELMIRA TOROSYAN,
 (Shosh Village, Askeran District, Artsakh),              No. 1:20-cv-2987

                Plaintiffs,                               Hon. Judge Amit P. Mehta


                       v.

 L3HARRIS TECHNOLOGIES, INC.
 (1025 W. NASA Blvd, Melbourne, FL
 32119),
              Defendant.


                        NOTICE OF WITHDRAWAL OF COUNSEL

       To the Clerk of Court and all parties of record:

Please withdraw the appearance of Gayane Khechoomian as counsel for Plaintiffs the Republic

of Artsakh, Never Lalayan, Sergey Kostandyan, Elmira, Torosyan (collectively “Plaintiffs”). The

basis for this withdrawal is that Ms. Khechoomian is no longer associated with Kerkonian Dajani

LLP, the law firm representing Plaintiffs. The undersigned attorneys who have appeared on

Plaintiffs’ behalf from Kerkonian Dajani LLP will continue to represent Plaintiffs in this matter.
        Case 1:20-cv-02987-APM Document 17 Filed 09/09/21 Page 2 of 3




Dated: September 9, 2021           Respectfully submitted,

                                   /s/Elizabeth Al-Dajani

                                   Karnig S. Kerkonian (D.D.C. Bar No. IL0040)
                                   Elizabeth M. Al-Dajani (D.D.C. Bar No. IL0039)
                                   KERKONIAN DAJANI LLP
                                   1555 Sherman Avenue, Suite 344
                                   Evanston, Illinois 60201
                                   Tel. (312) 416-6180 Fax (312) 604-7815
                                   kkerkonian@kerkoniandajani.com
                                   ealdajani@kerkoniandajani.com

                                   Counsel for Plaintiffs
         Case 1:20-cv-02987-APM Document 17 Filed 09/09/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Elizabeth Al-Dajani, hereby certify that on September 9, 2021, I caused the foregoing,

Notice of Withdrawal of Counsel, to be electronically filed with the Clerk of the Court for the

United States District Court for the District of Columbia using the CM/ECF system, which

automatically serves such filing on opposing counsel in this case.



                                             /s/ Elizabeth Al-Dajani
                                             Elizabeth Al-Dajani
